Citation Nr: 0122421	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998, for a 100 percent evaluation for schizophrenia, 
paranoid type, competent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1949 to September 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the December 1999 rating decision, as well as 
the June 2000 statement of the case (SOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
bases of the denial of the claim.  

3.  The VA examined the veteran in 1999.  

4.  In June 1980 RO denied the veteran's claim for an 
increase evaluation for schizophrenia, paranoid type, 
competent; the veteran did not appeal that decision and it is 
final.  

5.  The veteran next filed to reopen his claim for an 
increased rating for his service-connected schizophrenia, 
paranoid type, competent, signed on September 29, 1998 and 
received by the RO on September 30, 1998.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  The criteria for an effective date prior to September 30, 
1998, for a 100 percent evaluation for schizophrenia, 
paranoid type, competent, have not been met.  38 U.S.C.A. §§ 
1155, 5110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.114, 3.157, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The December 1999 rating decision as 
well as the statement of the case June 2000 SOC informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision and SOC 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
veteran has referenced Social Security Administration (SSA) 
records declaring him 100 percent disabled since 1973 or 
1974.  These records have not been sought by the RO.  The 
Board notes that service connection for schizophrenia, 
paranoid type, competent, was granted in March 1965 and 
assigned a 50 percent evaluation.  The veteran has made 
several claims for a 100 percent evaluation for his service-
connected disability between 1970 and 1980, all which had 
been denied.  The veteran did not appeal those decisions and 
they are final.  Even if the RO failed in its legal 
obligation to assist the veteran by not obtaining his SSA 
records prior to the December 1999 decision awarding a 100 
percent disability rating effective September 30, 1998, the 
error was harmless; as the effective date of the award could 
not have been prior to September 30, 1998, which was the date 
of receipt of the claim and no further increase in the 
evaluation was allowable.  See Dixon v. Gober, 14 Vet. 
App. 168 (2000).  

The veteran was provided a VA examination in 1999.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran's claim for an increased evaluation for his 
service-connected disability was received on September 30, 
1998.  The general rule, as provided at 38 C.F.R. § 
3.400(o)(1), is that the effective date of the award of an 
increased evaluation is the date of the veteran's claim, 
September 30, 1998, or the date entitlement is shown, 
whichever is later.  The RO awarded a 100 percent evaluation 
effective September 30, 1998.  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991 & Supp. 2001).  The effective date of an increased 
evaluation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  

The Board has reviewed the record in order to ascertain 
whether there were any communications from the veteran prior 
to September 30, 1998 which could be interpreted as a claim 
for an increased evaluation.  The record clearly shows that 
the veteran filed a number of formal and informal claims 
requesting an increased evaluation for his service-connected 
schizophrenia, paranoid type, competent.  However, each of 
these was addressed and adjudicated by the RO.  The veteran 
failed to file timely appeals as to any of the rating actions 
and they thus became final and not subject to revision on the 
same factual basis in the absence of clear and unmistakable 
error.  See 38 C.F.R. §§ 3.104(a), 3.105(b) (2000).  He has 
not claimed clear and unmistakable error with regard to any 
of the prior rating decisions.  

Treatment or evaluation at a VA facility may constitute an 
informal claim if a claim specifying the benefit sought is 
received within 1 year of such VA treatment or examination.  
See 38 C.F.R. § 3.157 (2000).  The effective date of an 
increased disability rating is the date of the actual 
increase in the disability, if the claim for an increase is 
received within one year from that date, and the effective 
date can be the date of the claim only if the claim is 
submitted after the actual increase in disability has 
occurred.  Harper v. Brown, 10 Vet. App. 127 (1997).  VA 
outpatient treatment records, dated July 8, 1996 to December 
16, 1996, show that the veteran was seen in the psychiatric 
clinic.  Nevertheless, a claim specifying the benefit sought 
was not received within 1 year of such VA treatment.  

VA outpatient treatment records, dated July 29, 1998 to 
September 2, 1998, show that the veteran was seen in the 
psychiatric clinic.  However, the records do not show which 
psychiatric disability the veteran was seen for nor is there 
any narrative as to the symptoms or severity of the 
psychiatric disability.  The Board notes that the veteran has 
also made a claim of service-connection for post traumatic 
stress disorder.  The July 29, 1998 to September 2, 1998 VA 
outpatient treatment records only show that the veteran was 
seen in the psychiatric clinic not that he received treatment 
or evaluation for his service-connected schizophrenia, 
paranoid type, competent.  Given that he has more than one 
psychiatric claim an assumption that he was seeking treatment 
for his service-connected disability can not be made.  See 
Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  See VAOPGCPREC 12-98 
(explaining that 38 C.F.R. § 3.400(o)(2) should be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty).  No 
evidence of record shows any treatment or findings in the 
year prior to September 1998 concerning the veteran's 
service-connected schizophrenia, paranoid type, competent.  
This absence of evidence provides a plausible basis for the 
conclusion that it was not factually ascertainable that there 
was an increase in the veteran's service-connected 
schizophrenia, paranoid type, competent prior to September 
30, 1998.  

In July 2001 the veteran submitted SSA records dated, March 
1971 to August 1975, showing that he had been rated 100 
percent disabled by SSA since 1971.  As previously stated 
above the veteran filed a number of formal and informal 
claims requesting an increased evaluation for his service-
connected schizophrenia, paranoid type, competent, prior to 
September 1998.  However, each of these was addressed and 
adjudicated by the RO.  For example, in May 1970 the veteran 
made a claim for a 100 percent evaluation, which was denied 
by the RO in August 1970.  In addition, the effective date of 
an increased disability rating is the date of the actual 
increase in the disability, if the claim for an increase is 
received within one year from that date, and the effective 
date can be the date of the claim only if the claim is 
submitted after the actual increase in disability has 
occurred.  The veteran's claim was received in September 1998 
and these SSA records were not received within one year prior 
to September 1998, thus an earlier effective date is not 
warranted.  

If a claim is reviewed at the request of a claimant more than 
one year after the effective date of the liberalizing law or 
VA issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (2000).  As the veteran's increased evaluation is 
not due to a liberalizing law or VA issue this provision is 
not applicable.  

Accordingly, a preponderance of the evidence is against an 
earlier effective date for a 100 percent evaluation for 
schizophrenia, paranoid type, competent prior to September 
30, 1998.  


ORDER

An effective date prior to September 30, 1998, for a 100 
percent evaluation for schizophrenia, paranoid type, 
competent is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

